Exhibit 10.1

 



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Master Supply Agreement

Introduction and Scope

Section 1        Parties; Defined Terms

1.1This is an agreement between Eli Lilly and Company, an Indiana Corporation,
and its Affiliates, operating through its Elanco Animal Health division ("Elanco
or "Lilly") and Diamond Animal Health, Inc., an Iowa Corporation, and its
Affiliates ("Diamond").

1.2This Agreement terminates, supersedes and replaces the Bovine Vaccine
Distribution Agreement between Diamond Animal Health, Inc. and Agri
Laboratories, Ltd., effective February 13, 1998 and its amendments, which were
assigned to Eli Lilly and Company.

1.3Other capitalized terms are defined in Exhibit A Definitions with some others
defined in various other locations.

Section 2        Background

2.1Elanco is a global research-based corporation that develops, manufactures and
sells animal health products.

2.2Diamond is a manufacturer and service provider which is knowledgeable and
experienced in development and manufacturing of various animal health vaccine
products.

2.3Elanco and Diamond wish to enter into this Master Agreement in order to
facilitate Elanco's engagement of Diamond to supply certain products to Elanco
from time to time.

2.4The Parties conduct business around the globe in their own names or through
their respective Affiliates. Affiliates of Elanco or Diamond may opt into the
terms of this Agreement or create an independent local agreement incorporating
such terms between an Elanco Affiliate and Diamond or between an Elanco
Affiliate and a Diamond Affiliate. Parties may opt-in through the use of an
opt-in or similar agreement (also known as a Localization Agreement) or through
a Supplemental Agreement signed by the respective Parties. This opt-in or
Localization Agreement (see Exhibit E Example Localization Agreement) shall be
modified to comply with local law or practice.

Section 3        Scope of Agreement

3.1This Master Agreement covers projects in which Diamond furnishes Elanco
products as specified in the respective Supplemental Agreements.

3.2As soon as practicable after the execution of this Agreement, and in
connection with the creation of any Supplemental Agreements, as applicable, the
Parties shall enter into good faith negotiations pertaining to appropriate
Quality Agreement(s) ("Quality Agreement") and / or applicable Manufacturing
Responsibilities Document(s) ("MRD"). The obligations set forth in the MRD(s)
and the Quality Agreement(s), and

Page 1

 

3.3any amendments thereto, once executed and delivered, shall become part of,
and be incorporated into, this Agreement and the relevant Supplemental
Agreement.

3.4If the terms of the Quality Agreement are inconsistent with the terms of this
Agreement, the Quality Agreement controls unless:

3.4.1This Agreement expressly allows this Agreement to supersede the
inconsistent term; or

3.4.2This Agreement clearly expresses the Parties' intent to do so.

3.5From time to time during the term of the Master Agreement, Diamond and Elanco
may enter into Supplemental Agreements consistent with the Supplemental
Agreement definition in Exhibit A Definitions for contract manufacturing or
packaging of animal health related products.

3.6The term of this Master Agreement is from October 1, 2014 through June 16,
2023 unless it is terminated earlier. Nonetheless, if any Supplemental
Agreements are in effect on the day the Master Agreement would otherwise expire,
the Master Agreement remains in effect solely for the purpose of those
Supplemental Agreements (and not for the purpose of executing new Supplemental
Agreements) until their expiration or termination.

3.7If no expiration date is specified, the Supplemental Agreement expires upon
the one (1) year anniversary of the effective date of the Supplemental Agreement
and shall thereafter renew for successive one (1) year terms unless either Party
provides written notice to the other Party of its intention not to renew no less
than sixty(60) days prior to expiration of the then current term. Any individual
Supplemental Agreement may be terminated independently of the rest of the
Agreement, with any provision of the Agreement relevant to termination applying
only to that Supplemental Agreement. Termination of the Master Agreement
terminates all Supplemental Agreements.

3.8If a Supplemental Agreement conflicts with the Master Agreement, unless
expressly stated in the Supplemental Agreement, the Master Agreement controls
over the conflicting provision of the Supplemental Agreement.

3.9Except to the extent set forth in a Supplemental Agreement, Diamond has no
obligation to provide Elanco, and Elanco has no obligation to purchase from
Diamond, any Services or Deliverables. Neither Party makes any commitment
regarding the number of Supplemental Agreements that will be established or the
quantity or value of Services or Deliverables that will be requested, purchased,
or provided under this Master Agreement.

Diamond's Rights and Obligations

Section 4        Diamond's General Obligations

4.1Diamond will furnish Elanco all Deliverables in accordance with the Product
Specifications and will provide everything it needs to furnish such Deliverables
except for those responsibilities the Agreement expressly assigns to Elanco.

4.2Diamond will perform all other obligations the Agreement requires it to
perform.

4.3Upon expiration or notice of termination of this Agreement and if requested
by Elanco:

Page 2

 

4.3.1Diamond shall provide all reasonable support to Elanco in the prompt
licensure of the Products at an Elanco manufacturing facility or at another
manufacturing facility designated by Elanco (as applicable). For the avoidance
of doubt, Diamond shall retain its Registrations for Products during and after
the term of this Agreement. Such support by Diamond shall include, but not be
limited to, providing Elanco with the following: (i) all related materials,
including but not limited to seeds, cell stocks, reference materials and
critical testing reagents; (ii) all Registrations for Products; (iii)
collaboration in transferring these Registrations to the designated site; (iv)
all correspondence with Regulatory Agencies related to Products; (v) all reports
related to the Products; and (vi) all manufacturing and quality control testing
documentation that supports the manufacturing and testing of the biological
products and it's components.

4.3.2Elanco shall reimburse Diamond for all reasonable out of pocket expenses
incurred by Diamond and for reasonable labor efforts pertaining to the
performance of such support set forth in Section 4.3.1;

4.3.3Except as set forth below, Diamond will also, at its sole expense : (i)
promptly effect the removal of Elanco's Confidential Information from its
systems and files and those of its Subcontractors; (ii) deliver to Elanco any of
Elanco's Property in Diamond's possession or control; and (iii) promptly deliver
to Elanco any Records of Elanco's Confidential Information in Diamond's
possession or control that are not Elanco's Property. As an alternative to
delivery of Elanco's Property or Records of Elanco's Confidential Information to
Elanco, Elanco may direct Diamond to destroy them or deliver them to another
destination of Elanco's choosing. Elanco's exercise of this alternative must be
in writing. Notwithstanding the foregoing, Diamond shall have no obligations
under this Section 4.3.3(i) with respect to Confidential Information or Property
of Elanco to the extent such Confidential Information or Property (a) must be
retained by Diamond pursuant to Regulatory Agencies or Diamond's standard
operating procedures, (b) is maintained on backup systems or disaster recovery
systems that are not readily obtainable; provided such Confidential Information
or Property remains subject to the confidentiality obligations hereunder.

4.3.4Despite anything to the contrary in this Agreement, Diamond may make and
retain one (1) Record of Elanco's Confidential Information solely for its legal
archives.

4.4Diamond has communicated all necessary terms and obligations to
Subcontractors, if any, who will be performing work under this Agreement so that
the Subcontractor may appropriately carry out its obligations under the terms of
this Agreement.

4.5Diamond is responsible for the development of, and compliance with,
procedures necessary to ensure the health and safety of its employees and
representatives.

Section 5        Manufacture and Supply of Product

5.1              Diamond will manufacture Product at Diamond's USDA-CVB approved
facility in Des Moines, IA in accordance with the Product Specifications, the
MRD, the Quality Agreement and Applicable Law.

5.2              Diamond will deliver product on the delivery dates specified by
Elanco in accordance with the applicable Supplemental Agreement.

Page 3

 

5.3              Diamond will comply with any exposure guidelines set forth in
any material safety data sheets provided by Diamond for the Product. Diamond
will promptly inform Elanco of any adverse environmental, health or safety
events that have a material adverse effect on the manufacture of the Product.

5.4              Diamond will not, without Elanco's prior written consent: (i)
make any changes to the Product Specifications (including the standard operating
procedures incorporated into the processes or Product Specifications), except to
the extent such changes are required by a Regulatory Agency; or (ii) manufacture
the Product in any facility other than the manufacturing facility specified in
Section 5.1.

5.5              Elanco reserves the right to reject Product, within thirty (30)
days after delivery, that does not conform to the Product Specifications. Unless
required to return the Product to Diamond by a Governmental Authority or unless
the Parties agree otherwise, Elanco shall retain the non-conforming Products and
Diamond shall have the right to inspect such Products to confirm whether
non-conformity actually exists. In the event of any rejection of Product: (i)
Elanco shall notify Diamond in writing detailing the non-conformance within
thirty (30) days of delivery of the applicable shipment of Product; (ii) the
Parties shall promptly endeavor to agree whether or not the delivery in question
complies with the Specifications and if the Parties cannot so agree then the
matter shall be submitted to a mutually agreed upon third party for
determination, the expense for which shall be borne by the party against whom
the finding is adverse; and (iii) if it is determined by both Parties that the
Product is non-conforming, Diamond shall, upon confirmation of such
determination, either (x) replace within a time reasonably satisfactory to
Elanco such non-conforming Product to the applicable Specifications at no
additional cost to Elanco, or (y) if Diamond, using reasonable commercial
efforts, cannot replace such non-conforming Product in accordance with (x), then
credit or refund Elanco such monies paid by Elanco to Diamond for the production
and shipping of such non-conforming Product at Diamond's sole discretion. The
Parties shall use all reasonable endeavors to resolve any dispute that may arise
pursuant to this Section within thirty (30) days of notification to Diamond
pursuant to this Section. Unless otherwise agreed upon or required under
Applicable Law, if the Parties mutually agree that the Product is nonconforming
then the non-conforming Product shall become the property of and be returned to
Diamond at Diamond's expense. Diamond shall dispose of such Product at its own
expense according to all appropriate regulations, including in the case of
hazardous waste.

5.6              Diamond will not Reprocess lots of Product without approval by
Elanco (which will not be unreasonably withheld) and the applicable Governmental
Authority (if required), such as the USDA-CVB.

5.7              Diamond will establish and maintain a stability study program
for Products in accordance with Applicable Law.

5.8              Diamond has developed and documented contingency plans to help
ensure continuous supply of Product to Elanco. Such contingency plan includes,
without limitation, Diamond's plans for the maintenance of adequate raw
materials to help meet demand, equipment preventative maintenance plans, and
inventory safety stock to cover line down situations.

Page 4

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Section 6    Process Improvement Initiatives       



6.1              Diamond will use commercially reasonable efforts to search for
opportunities for cost reductions in the manufacture and supply of Product,
including, without limitation, process enhancements and the selection of
alternative raw materials. Diamond will present commercially reasonable
opportunities, if any, for cost reductions to the Steering Committee. If elected
by the Steering Committee, [***]. Ownership of any such process improvement
initiatives, and any intellectual property right therein, shall be determined
pursuant to Section 24.

Section 7        Allocation of Supply

7.1              In addition to whatever remedies are available to Elanco at
law, in equity or under this Agreement, if for any reason Diamond's supply of
Product at any time, including during a Force Majeure condition, is insufficient
to meet its obligation to Elanco under this Agreement and to other customers
under other agreements, purchase orders or arrangements, Diamond will allocate
the available resources with respect to the supply of such Product to Elanco and
its other customers on a pro rata basis, with Elanco's pro rate share being
based upon the binding purchase orders provided by Elanco to Diamond. Diamond
may start-up its facility to manufacture products for other customers, provided
Elanco receives its pro rata share of Product in a timely manner.

Section 8        Manufacturing Reporting

8.1              Upon written request, each Party will, on a timely basis,
provide the other Party with all information reasonably necessary for such other
Party to comply with its regulatory requirements, including, without limitation,
stability data, any changes to the master batch record or production or quality
control procedures referenced in the master batch record and the detailed reason
for such change.

Section 9        Diamond's Representations and Warranties

9.1Diamond represents and warrants that:

9.1.1Neither Diamond nor any other Person who furnishes Services or Deliverables
for Elanco or satisfies any other obligation of Diamond under the Agreement is
prohibited from doing so by any legal obligation or restriction, including any
Applicable Law or contractual commitment.

9.1.2Diamond's performance under this Agreement complies with all Applicable Law
and with any relevant description or specification in the Agreement, including
the Project Specifications, the MRD, and the Quality Agreement.

9.1.3Diamond has obtained all permits, licenses and other authorizations, which
are required under Applicable Law to manufacture the Product. Diamond is in
compliance, and during the term of this Agreement will take all actions
necessary to comply, with all terms and conditions of any and all required
permits, licenses and authorizations applicable to the manufacture and supply of
Product.

Page 5

 

    9.1.4All Product supplied by Diamond under this Agreement conforms to the
Product Specifications.

9.1.5All Products are free from material defects in material and workmanship.

9.1.6The Products are free from all liens, Claims and encumbrances.

9.1.7Diamond has the right to make any grants of Intellectual Property Rights to
the Work Product or Deliverables that it makes or is required to make under the
Agreement.

9.1.8That portion of the Deliverables developed by Diamond (excluding that
portion of the Deliverables developed or otherwise provided by Elanco) do not
infringe any Intellectual Property Rights of any other Person, and any use
thereof by Elanco consistent with this Agreement does not infringe such rights.

9.1.9Diamond shall not subcontract any performance of this Agreement to any
Party that is on the Specialty Designated Nationals and Blocked Persons List
available at http://www.ustreas.gov/offices/enforcement/ofac/ maintained by the
U.S. Treasury Department's Office of Foreign Assets Control or to any Party who
is located in or has its principal place of business in a country subject to
economic sanctions maintained by the U.S. Treasury Department's Office of
Foreign Asset.

Section 10    Disclaimer of Warranties; Remedies

10.1EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, ANY AND ALL WARRANTIES
CONCERNING PRODUCTS, SERVICES, DELIVERABLES OR OTHER MATTERS PROVIDED BY DIAMOND
OR ELANCO PURSUANT TO THIS AGREEMENT, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT, CONDITION,
FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE ARE EXPRESSLY DISCLAIMED AND
EXCLUDED.

10.2THE REMEDIES DESCRIBED IN SECTIONS 5.5, 12 AND 30 ARE EXCLUSIVE AND IN LIEU
OF ANY OTHER REMEDY ELANCO WOULD OTHERWISE HAVE AGAINST DIAMOND WITH RESPECT TO
DEFECTIVE PRODUCTS OR ANY BREACH OF DIAMOND'S WARRANTY UNDER SECTION 9.1.4 OR
9.1.5 OF THIS AGREEMENT; PROVIDED, THAT THIS SECTION SHALL NOT LIMIT DIAMOND'S
INDEMNITY OBLIGATION SET FORTH IN SECTION 31 WITH RESPECT TO THIRD-PARTY CLAIMS.

Section 11    Regulatory Inspections

11.1Both Diamond and Elanco must notify the other company contacts within two
(2) business days, and in writing within five (5) business days, of any
regulatory agency inspections, inquiry or notifications of an official nature
provided by a Governmental Authority, or regulatory actions related to the
Product(s) or the facility in which the Product(s) is manufactured, packaged,
stored or tested.

11.2The inspected party (Diamond or Elanco) shall provide to the other party (in
writing within five (5) business days of receipt) any observation issued, of an
official nature, with the Governmental Authority that affects the supply of
Product under this Agreement.  The informed party shall have the opportunity to
consult with the other

Page 6

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

company on any response to the Governmental Authority; however the inspected
party shall have final say in the response.

Section 12    Recalls

12.1If Diamond determines there is a defect, impurity, contamination or
non-conformity in Product previously delivered pursuant to this Agreement, or
for any other reason decides to recall Product, Diamond will promptly notify
Elanco[***].

12.2In the event that Elanco or Diamond is required by any Governmental
Authority , or voluntarily decides (based upon mutual written agreement between
the Parties), to recall a Product because of a defect in the Product due to any
Fault of Diamond, Diamond will, in addition to the other remedies set forth in
this Agreement, reimburse Elanco for:

[***]

[***]

12.3Unless required by any Governmental Authority, neither Party will affect a
recall of a Product unless mutually agreed in writing by the Parties, such
agreement not to be unreasonably withheld or delayed by either Party if either
Party provides notice to the other that it believes a recall is appropriate.

Section 13       Delivery Terms and Risk of Loss

13.1Delivery Terms. The Parties agree that any materials shipped in conjunction
with Diamond's performance of its obligations under this Agreement, and to be
delivered to Elanco or Elanco's designee, will be delivered FCA Diamond's Des
Moines, IA facility (Incoterms® 2010).

13.2Risk of Loss. With respect to materials or Deliverables manufactured or
shipped under this Agreement, Diamond (or its agent) shall retain title until
delivered to the common carrier, and will retain risk of loss or other damage
until delivered to the common carrier, consistent with the delivery terms in the
preceding Subsection.

Section 14    Exports

14.1Notwithstanding any other provision of the Agreement, Diamond will not
export, re-export, or transfer any goods, technology, or software, or cause the
export, re-export, or transfer of any goods, technology, or software, with
Elanco listed as the principal party in interest or exporter, or otherwise in
Elanco's name, without the valid, written authorization of Elanco's Export
Planning and Compliance organization. In no event will Diamond export,
re-export, or transfer any such good, technology, or software if doing so would
cause Elanco, Diamond, or any other Person to violate the Export Administration
Regulations (15 C.F.R. Part 730 et seq.), the U.S. Foreign Trade Regulations (15
C.F.R. Part 30), the U.S. Foreign Trade Regulations (15 C.F.R. Part 30), any
trade or economic sanctions regulations (including those administered by the
U.S. Treasury Department's Office of Foreign Assets Control (31 C.F.R. Ch.V) or
any other Applicable Law. Elanco reserves the right to revoke any such export
authorization at any time and for any reason.

Page 7

 

 



 

14.2Export Clearance Documentation. If Diamond is authorized by Elanco to file
export clearance documentation (such as Electronic Export Information in the
United States) with any governmental authority on Elanco's behalf, Diamond
shall: (i) accurately prepare and timely file such export clearance
documentation as required by Applicable Law based on information provided by
Elanco or by other parties involved in the transaction; (ii) retain such export
clearance filings, whether electronically or otherwise, and documentation to
support the information provided in the filing of such clearance documents for a
period of at least five (5) years from the date of export; and (iii) upon
request, provide Elanco in a mutually agreed format a copy of export clearance
documents filed, electronically or otherwise, by Diamond on behalf of Elanco. In
the event that Diamond is uncertain of or is missing specific information
required for the filing of export clearance documentation, or has questions
about any other legal or factual issue related to an export, Diamond shall
promptly inquire of Elanco concerning such uncertainty, missing information, or
question.

Section 15    [Intentionally omitted.]

Section 16    Diamond's Invoices

16.1Timing. Diamond will submit invoices as follows:

16.1.1Product invoices will be submitted upon shipment;

16.1.2Invoices for any other reason per the appropriate Supplemental Agreement.

16.2Form and Supplemental Information. Each invoice must be submitted via
Lilly's web invoicing system and must comply with Lilly's standard forms and
procedures (as changed from time to time) and published on the internet at
http://supplierportal.lilly.com and with any specific requirements in this
Agreement. Each invoice will be accompanied by any information required by the
Agreement or that Elanco may reasonably request, including detailed information
for any amounts of Taxes Diamond is collecting from Elanco. Elanco shall provide
no less than ninety (90) days prior written notice to Diamond of any substantive
changes to Lilly's web invoicing system or Lilly's standard forms and
procedures. In the event that any such changes cause a material increase to
labor costs associated with performance hereunder, Diamond may adjust the
Compensation as set forth in the Supplemental Agreement.

16.3Currency. Invoices must be presented in United States Dollars.

Section 17    Supplier Sustainability

17.1          Upon written request by Elanco, Diamond will complete (i) an
initial Health Safety and Environmental ("HSE") survey and (ii) an updated
survey every two (2) years thereafter for the term of the Agreement. Diamond
agrees to meet annually with Elanco to review HSE performance. Diamond agrees to
provide timely notification to Elanco of an HSE event that impacts Elanco
materials, including, but not limited to fires, explosions or fatalities.

Section 18    [Intentionally omitted.]

Section 19    [Intentionally omitted.]

Page 8

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Elanco's Rights and Obligations

Section 20    Elanco's General Obligations

20.1Elanco will pay Diamond the Compensation according to the terms of this
Agreement.

20.2Elanco will perform any obligations expressly assigned to it in the Project
Specifications, Supplemental Agreement or elsewhere in the Agreement.

Section 21    Payment

21.1Payment Terms. Elanco shall pay all invoices within [***] days (Elanco will
receive a [***] discount if paid within [***] days ) after Elanco's Accounts
Payable Department receives an invoice that complies with the requirements of
this Agreement, except that Elanco may withhold payment of any amount that it
may reasonably dispute in good faith until such dispute is resolved; provided
that (i) any amounts not in dispute are paid in accordance with the terms
hereof, (ii) Elanco provides Diamond notice of any dispute within thirty (30)
days after Elanco's Accounts Payable Department receives such invoice, and (iii)
Elanco diligently attempts to resolve such dispute within sixty (60) days after
Diamond's receipt of notice thereof. Diamond must provide banking instructions
to allow payments to be made electronically.

21.2Currency. Payment will be made in United States Dollars.

21.3Compensation. The Compensation is Diamond's entire recompense for full
performance of all of Diamond's obligations under this Agreement, with no other
amounts owed to Diamond by Elanco for labor, materials, expenses, time of staff,
overhead, profit, taxes, insurance, or other costs of furnishing or use by
Elanco of the Deliverables.

21.4Interest on Late Payments. If either Party fails to pay any payment due
under this Agreement on or before the date such payment is due, as provided in
this Agreement, such late payment shall bear interest, to the extent permitted
by applicable law, at the prime rate as of the date of U.S. Mail postmark of the
relevant payment if sent by U.S. Mail, or otherwise on the date of receipt of
payment, as published in The Wall Street Journal and found on the wsj.com
website at the following link or its successor site:
(http://interactive5.wsj.com/edition/resources/documents/mktindex.htm?rates.htm),
plus [***], as calculated on the number of days the relevant payment is
delinquent from and including the date payment is due through and including the
date upon which the owed Party has collected immediately available funds in its
own account.

Page 9

 

 Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Section 22   Changes to Product Specification   



22.1          Elanco, at its option from time to time, may request a change in
the Product Specifications by notifying Diamond in writing. As soon as
reasonably practical, but in any event within thirty (30) days, after the change
request is received by Diamond, Diamond will notify Elanco of any adjustments
necessary to accommodate the changed Product Specifications, including without
limitation, adjustments to the Compensation. To the extent mutually agreed in
writing between the parties, the revised Product Specifications will become
applicable as of the date mutually agreed to by Elanco and Diamond, and all
references thereafter to the "Product Specifications" will refer to the Product
Specifications as modified. The new Product Specifications will be attached to
the applicable Quality Agreement.

Section  23    Elanco's Representations and Warranties

23.1          Elanco represents and warrants that:

23.1.1Neither Elanco nor any other Person who performs any obligation of Elanco
under the Agreement is prohibited from doing so by any: (i) Applicable Law;
(ii) Covenant not to compete; (iii) Contract to deal exclusively with another
Person; or (iv) Other legal or professional obligation or restriction.

23.1.2The performance of Elanco's responsibilities under the Agreement and
Elanco's use of the Services and Deliverables comply with all Applicable Law.

23.1.3Elanco has obtained all permits, licenses and other authorizations, which
are required under Applicable Law to commercialize, sell or otherwise distribute
the Product. Elanco is in compliance, and during the term of this Agreement will
take all actions necessary to comply, with all terms and conditions of any and
all required permits, licenses and authorizations applicable to the manufacture
and supply of Product.

 

Information and Property Rights

Section 24    Rights to Intellectual Property and Deliverables

24.1          [***].   Any Know-How that results from performance under this
Agreement shall be owned as follows:  (a) by Diamond, [***]; and (b) by Elanco,
[***].    Each party hereby assigns any right, title and interest it may have in
connection with the Know-How that results from performance under this Agreement
so as to be consistent with the ownership of such Know-How set forth in this
Section 24.1.  Each Party agrees to execute and deliver such documents,
instruments and assignments as shall be necessary or advisable to confirm the
allocation of Know-How rights set forth above in this Section 24.1.

 

Page 10



 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

24.2          Notwithstanding the ownership by [***] of Know-How relating to the
[***].

Section25    [Intentionally omitted.]

Section 26    Each Party's Possession of the Other's Property

26.1          As used in this Section, "property" means property of any form
other than real property, including Records and Intellectual Property. In the
course of their relationship under this Agreement, each Party may have the other
Party's property in its possession. Each Party will retain the other Party's
property and will exercise appropriate care toward it to protect against damage,
destruction, loss, unauthorized use, or unauthorized disclosure, but in no event
will such Party exercise a lower degree of care in safeguarding the other
Party's property than such Party uses in safeguarding its own property of a
similar nature.

26.2          Each Party will neither encumber the other Party's property nor
use it for any purpose other than the performance of its obligations under this
Agreement.

26.3          Each Party will promptly notify the other Party of any loss or
damage to such other Party's property in its possession.

26.4Each Party will neither dispose of the other Party's property nor transfer
possession of it to anyone else except in accordance with this Agreement. Each
Party will follow the other Party's reasonable written instructions for
disposition of any of such other Party's property (including any Records that
are such other Party's property) in such Party's possession. Such disposition
may include destruction, delivery to such other Party, or delivery to another
destination of such other Party's choosing. For the purpose of Electronic
Records, "delivery" includes an electronic transmission of the Record or the
delivery of the Record stored on an appropriate physical medium; and
"destruction" includes the destruction of the physical medium on which a Record
is stored or the complete and permanent removal of a Record from its storage
medium.

26.5If such other Party does not furnish written instructions for the
disposition of its property within a reasonable period of time after expiration
or termination of the Agreement, each Party will deliver to such other Party all
of such other Party's property in its possession and will destroy any residual
Electronic Records that are such other Party's property.

26.6Despite anything to the contrary in this Agreement, Diamond may make and
retain one (1) Record of any written Deliverables solely for its legal archives.

Section 27    Confidential Information

27.1The Parties anticipate that each Party (the "Receiving Party") has already
or may acquire or have access to Confidential Information of the other Party
(the "Disclosing Party"), including but not limited to the following types:
research and development plans and results; new compounds and processes;
evaluation procedures (including

Page 11

 

clinical and field testing); product formulations; manufacturing methods;
applications to government authorities; pricing or cost; sales, marketing, and
advertising studies and plans; customer lists; computer information and
software; special techniques unique to the Disclosing Party's business;
information subject to a right of privacy; and information the Disclosing Party
maintains under a system of protection against unauthorized access.

27.2The Receiving Party will neither:

27.2.1Disclose the Disclosing Party's Confidential Information except as
authorized below or by the Disclosing Party in writing; nor

27.2.2Use the Disclosing Party's Confidential Information for any purpose other
than the purpose of this Agreement.

27.3The Receiving Party may disclose the Disclosing Party's Confidential
Information:

27.3.1To its Representatives and to its Affiliates, Subcontractors, and their
respective Representatives who need to know the information for the purpose of
this Agreement and who have contractual obligations that prohibit any disclosure
and use of the Disclosing Party's Confidential Information prohibited by this
Agreement. The Receiving party is responsible to the Disclosing Party for any
unauthorized disclosure or use of the Disclosing Party's Confidential
Information by the Receiving Party's Representatives.

27.3.2To the extent compelled by Applicable Law, the Receiving Party will give
the Disclosing Party reasonable advance notice of the disclosure.

27.3.3In communications to its attorneys or accountants who have a professional
obligation to maintain such information in confidence. The Receiving Party is
responsible to the Disclosing Party for disclosure or use by any such persons of
the Disclosing Party's Confidential Information not authorized by the Disclosing
Party.

27.4          Promptly upon termination or expiration of this Agreement, upon
request by the Disclosing Party, the Receiving Party will destroy all Records of
the Disclosing Party's Confidential Information in the Receiving Party's
possession or control that are not the Disclosing Party's property. (Records
that are the Disclosing Party's property are addressed in Section 26.) For the
purpose of Electronic Records, "destroy" includes destroying the physical medium
on which a Record is stored or completely and permanently removing a Record from
its storage medium.

27.5Despite anything to the contrary in this Agreement, the Receiving Party may
make and retain one (1) Record of the Disclosing Party's Confidential
Information solely for its legal archives subject to continuing obligations of
confidentiality and non-use consistent herewith.

27.6The prohibitions on disclosure and use of the Disclosing Party's
Confidential Information survive for ten (10) years after expiration or
termination of this Agreement or after the Receiving Party returns or destroys
all Records of the relevant Confidential Information in its possession or
control, whichever is later. The foregoing notwithstanding, the restrictions on
prohibition or use of the Disclosing Party's Trade Secrets survive for as long
as the information satisfies the definition of Trade Secret, provided that the
Disclosing Party informs the Receiving Party in writing at the time of
disclosure that the information constitutes a Trade Secret.

Page 12

 



Section 28   Records and Audits    



28.1Records That Must Be Created and Maintained. At its own expense, Diamond
will create and maintain all Records: (i) required by this Agreement and
Applicable Law that relate to this Agreement and to Diamond's performance under
this Agreement; (ii) sufficient to demonstrate that any and all amounts invoiced
to Elanco under this Agreement are accurate and proper in both kind and amount;
(iii) sufficient to demonstrate the accuracy of any representations or reports
submitted to Elanco under this Agreement; and (iv) sufficient to enable Elanco
to comply with Applicable Laws and other legal obligations, to the extent that
Diamond has or reasonably should have knowledge of those Applicable Laws.

28.2Record Retention Periods. Diamond will maintain all of the Records listed
above for the longest of the following retention periods that applies: (i) any
period prescribed by Applicable Law or stated expressly in this Agreement; (ii)
for Records related to invoices, for three (3) years after payment of the
invoice by Elanco; (iii) for Records related to reports submitted to Elanco, for
three (3) years after the report is submitted; and (iv) for all Records not
addressed by one of the above, in accordance with Diamond's standard operating
procedures.

28.3Access to Records. Diamond will allow Elanco to inspect (and, upon request,
Diamond will furnish copies of) Records Diamond is required to create or
maintain under this Agreement for the purposes of evaluating and verifying: (i)
compliance with the requirements of this Agreement; (ii) compliance with
Applicable Law related to this Agreement or to Diamond's performance under this
Agreement; (iii) the accuracy and propriety of any invoice submitted to Elanco;
(iv) compliance with any health, safety and environmental standards set forth in
Section 17.1; and (v) the accuracy of any representations or reports submitted
to Elanco. Elanco will reimburse that portion of Diamond's time and expense that
exceed $1,000 incurred in providing copies of Records to Elanco.

28.4Access to Facilities. At reasonable times, with reasonable advance notice,
upon a mutually agreed upon schedule and subject to compliance with all
applicable confidentiality provisions herein, Elanco may enter and inspect any
premises where Records are maintained or Services are performed as Elanco deems
reasonably necessary to accomplish the evaluations and verifications described
in the preceding Section, Access to Records. Diamond will cooperate with Elanco
to facilitate the evaluation and inspection, and provide reasonable assistance
to Elanco, all at Elanco's expense. Elanco will reasonably cooperate with
Diamond to mitigate disruption to Diamond's operations. In the event that
Records are maintained, or Elanco's property is kept at premises that Diamond
does not control, Diamond will use commercially reasonable efforts to secure
rights of entry to such premises.

28.5Elanco Employees and Designees. Elanco, its employees, or designees may
exercise Elanco's rights of entrance and inspection under this Section.
Employees and designees shall be held to the same standards of confidentiality
provided in this Agreement through the independent contractual obligations
he/she has with Elanco. Examples of Persons that Elanco may designate include
Elanco's independent auditors and representatives of Government Authorities
having jurisdiction over Elanco or its activities related to this Agreement.

28.6Records Subject to Other Provisions of this Agreement. Some Records required
by this Section may also fall within the definition of Deliverables or Diamond
Technology.

Page 13

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Diamond's obligations under this Section do not diminish Diamond's other
obligations toward, or Elanco's property rights to, such Records. Diamond's
obligations to maintain Records under this Section are extinguished to the
extent that Diamond properly satisfies another obligation in this Agreement to
deliver or to dispose of such Records.

28.7Audit Expenses. Elanco will pay its own expenses for any inspection of the
Records on Diamond's premises. However, if in any audit, Elanco determines that
material issues exist that result, resulted or will result in an overcharge of
[***] or more of the invoiced amount for the audited period, Diamond will,
within sixty (60) days, reimburse Elanco for its out-of-pocket costs incurred in
conducting the audit, in addition to any remedies that Elanco may have for the
overcharge (such as a refund). This Section is intended as a fair allocation of
audit expenses, not as damages or a penalty.

Section 29    Nondisclosure, Publicity, and Use of Name or Trademarks

29.1Diamond will not disclose any information about the terms and conditions of
this Agreement, excluding information contained on Product packaging and
shipping documents and except as required by Applicable Law, without Elanco's
consent.

29.2Neither Party will use the name of the other Party or their Affiliates'
employee, or product or service in any press release, advertising or materials
distributed to prospective or existing customers, annual reports or any other
public disclosure, except with the other Party's prior written authorization or
as required by Applicable Law. To the extent allowed by Applicable Law, each
Party will provide copies of any proposed disclosure for prior review and
comment by the other Party's external corporate communications (public
relations) department no less than ten (10) days prior to disclosure. Under no
circumstances will either Party use the other Party's logo or other trademark in
any such materials or disclosures.

29.3In no event will either Party use the other Party's name, logo, or other
trademarks on any business cards, letterhead, or similar materials.

29.4Each Party may, in its sole discretion, revoke any authorization or consent
given under this Section.

Risk Allocation

Section 30    Termination, Breach and Remedies

30.1The naming of a specific remedy does not preclude any other remedy unless
the Agreement clearly states that the specified remedy is the sole or exclusive
remedy.

30.2Elanco shall be able to terminate this Agreement without cause on or after
June 17, 2018 provided that 1) Elanco provides no less than three (3) years
prior Notice to Diamond of its intent to terminate this Agreement, and 2) pays
to Diamond on or before the effective date of termination, an early termination
fee equal to [***].

30.3Termination for Breach. Either Party may terminate this Agreement or any
Supplemental Agreement hereunder for material breach by written notice to the
breaching Party (with a copy to the breaching Party's legal counsel).
Termination will be effective ninety (90) days after receipt of the notice
unless the breach is cured before that effective date.

Page 14

 

30.4          Termination related to Anti-Bribery Commitments. Diamond agrees
that breach of the Anti-Bribery Laws pursuant to Section 34.1.1 of this
Agreement shall be considered a material breach of the Agreement and that Elanco
may immediately seek all remedies available under law and equity including
termination of this Agreement if it believes, in good faith, that such a breach
by Diamond has occurred.

30.5          Termination for Insolvency. Either Party may elect to immediately
terminate this Agreement in the event of a commencement by the other Party of a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect; or the entry of a decree or order for relief in
respect of such other Party in a case under any such law or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) of such other Party, or for any substantial part of the
property of such other Party, or ordering the wind-up or liquidation of the
affairs of such other Party; or the filing and pendency for thirty (30) days
without dismissal of a petition initiating an involuntary case under any such
bankruptcy, insolvency or similar law; or the making by such other Party of any
general assignment for the benefit of creditors; or the failure of such other
Party generally to pay its debts as such debts become due; or the taking of
action by Diamond in furtherance of any of the foregoing.

30.6In the event that Diamond, at any time during the term of this Agreement,
determines that it will be unable to supply Elanco with the full quantity of
Product ordered by Elanco in a binding purchase order, in a timely manner,
Diamond shall notify Elanco thereof as soon as reasonably practicable following
Diamond's determination of such inability or anticipated inability, but in any
event, no later than two (2) business days following Diamond's determination.
Such notification shall include the reasons and the expected duration of
Diamond's inability or anticipated inability to supply Product. Promptly
thereafter, but in no event more than five (5) business days after such
notification, the Parties shall discuss the matters set forth in such
notification. If Diamond fails to delivery ninety percent (90%) of the full
quantity of a given Product specified in a purchase order within sixty (60) days
after the required delivery date specified therein (other than by reason of a
Force Majeure event or Confirmatory Testing), Elanco, at its option, may cancel
all or any portion of such purchase order, in which event Elanco shall have no
liability with respect to the portion of such purchase order so canceled. The
quantities so canceled will reduce the quantities of Product (if any) Elanco is
required to purchase from Diamond.

30.7Each Party acknowledges that monetary damages are inadequate to protect the
other Party from a breach or threatened breach of each Party's duty to protect
the other Party's Confidential Information and that any such breach will cause
irreparable harm to such other Party. Accordingly, such other Party may seek an
injunction restraining any breach or threatened breach without having to prove
the inadequacy of monetary damages or irreparable harm.

Section 31    Indemnification

31.1Each Party will indemnify and defend the other Party and its Affiliates
against any and all Losses incurred pursuant to third party Claims to the extent
arising from:

31.1.1Any Fault of such Party or its Affiliates.

31.1.2Any Fault incident to this Agreement on the part of such Party's
Representatives, or its Affiliates' Representatives, or its Subcontractors, or
its Subcontractor's Representatives.

Page 15

 

31.2Notwithstanding the foregoing, Losses incurred by a Party as a result of
third party claims shall not be deemed consequential, indirect or incidental
damages for purposes of this Section 31.

31.3Diamond will indemnify and defend Elanco and its Affiliates against any and
all Losses incurred pursuant to third party Claims to the extent arising from:

31.3.1Any Claim that the Services or Deliverables, or Elanco's use thereof,
infringes the Intellectual Property Rights of another Person.

 

31.4Elanco will indemnify and defend Diamond and its Affiliates against any and
all Losses incurred pursuant to third party Claims to the extent arising from:

31.4.1Any Claim that the Elanco Technology, or Diamond's use thereof, infringes
the Intellectual Property Rights of another Person.

 

31.5Procedures for Indemnification

31.5.1If an indemnitee becomes aware of a third-party Claim that (if successful)
will result in a Loss to be indemnified under this Section, the indemnitee will
promptly notify the indemnitor in writing (with a copy of the notice to the
indemnitor's legal counsel). Failure or delay in giving such notice will not
affect the right to be indemnified except to the extent that it prejudices the
defense of the Claim. If the indemnitor acknowledges that the Claim (if
successful) will result in Loss within its obligation to indemnify under this
Section, it may assume the defense within fifteen (15) days after receiving the
notice of the Claim. In the meantime, the indemnitee may take any action that it
deems appropriate to protect its interests or those of the indemnitor, provided
it is not prejudicial to the indemnitor.

31.5.2If the indemnitor acknowledges its obligation to indemnify and assumes the
defense, it will have both the duty to defend and the right to control the
defense. The indemnitor will conduct the defense in a prudent manner and will
keep the indemnitee reasonably informed as to the status of the defense. The
indemnitee will cooperate with the defense and may retain separate counsel at
its own expense to participate in, but not control, the defense. Neither party
may settle a Claim without the consent of the other, and that consent may not be
unreasonably withheld or delayed.

31.5.3If the indemnitor does not timely assume the defense, the indemnitee will
have the right (but no duty) to defend or settle the Claim at the risk of the
indemnitor. The indemnitor will reimburse the indemnitee for its expenses
(including reasonable attorney's fees) of defending or settling the Claim.

Section 32    Exclusion of Certain Damages

32.1Neither Party (nor any of its Affiliates) is required to pay, or to
indemnify any Person for, consequential, indirect, incidental, punitive, or
special damages, including loss of revenues and lost profits, arising from or
relating to:

32.1.1Any breach of any provision of this Agreement, except any provision
relating to Confidential Information or Intellectual Property Rights, or

Page 16

 

32.1.2Any negligence in its performance under this Agreement, except gross
negligence or intentional misconduct.

32.2THESE LIMITATIONS SHALL APPLY EVEN IF A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY.

 

Section 33    Insurance

33.1Diamond will satisfy the requirements of Exhibit D Insurance.

Section 34    Disaster Recovery and Business Continuity Plan

34.1At all times during the course of this Agreement, Diamond will maintain and
adequately support a disaster recovery and business continuity program
("Disaster Recovery and Business Continuity Program") that is intended to help
ensure the continuous operation and, in the event of an interruption, the
recovery of all material business functions reasonably needed to meet Diamond's
obligations under this Agreement. The Disaster Recovery and Business Continuity
Program will include at a minimum a detailed disaster recovery plan, which
describes the management methodology, management team, emergency contact
persons, and specific plans for potential risks that may disrupt Diamond's
operations. Upon demand, Diamond will provide a copy and overview of the plan to
Elanco.

General Terms and Conditions

Section 35    Compliance with Law



35.1          In the performance of its Services and obligations under this
Agreement, Diamond shall comply with all Applicable Laws, including, but not
limited to:

35.1.1Anti-Bribery Laws. In carrying out their responsibilities under this
Agreement, the Parties shall comply with all applicable anti-bribery laws in the
countries where the Parties have their principal places of business and where
they conduct activities under this Agreement. Additionally, the Parties
understand and agree to comply with the U.S. Foreign Corrupt Practices Act, as
revised, which generally prohibits the offer, promise, payment or giving of
anything of value either directly or indirectly to any government official for
the purpose of obtaining or retaining business or any improper advantage. For
purposes of this section, "government official" means any official, officer,
representative, or employee of, including any doctor employed by, any non-U.S.
government department, agency or instrumentality (including any government-owned
or controlled commercial enterprise), or any official of a public international
organization or political party or candidate for political office. Additionally,
Elanco represents that neither it nor any of its owners, directors, employees,
agents, consultants (A) is a government official, or will directly or indirectly
(B) offer to pay, promise to pay or give anything of value to any government
official for purposes of (i) influencing any act or decision of such government
official in his official capacity; (ii) inducing such government official to do
or omit to do any act in violation of the lawful duty of such official; (iii)
securing any improper

Page 17

 

advantage; or (iv) inducing such government official to use his influence with
the government or instrumentality thereof to affect or influence any act or
decision of the government or such instrumentality with respect to any
activities undertaken relating to this Agreement. Additionally, the Parties will
make reasonable efforts to comply with requests for information, including
answering questionnaires and narrowly tailored audit inquiries, to enable the
other Party to ensure compliance with applicable anti-bribery laws.

35.2          Notwithstanding anything in this Agreement, the parties expressly
agree that the provisions of the Uniform Computer Information Transaction Act
and the United Nations convention on Contracts for the International Sale of
Goods (including any provision of any state law adopting exactly, or in modified
form, such laws) shall not apply to this Agreement, Supplemental Agreement,
Purchase Order, Work Product, Deliverables, software services, or products
provided hereunder and that both parties waive any and all rights arising from
such laws.

35.3The Parties acknowledge that each maintains its own financial authorization
policies on ensuring requisite corporate authority has been given for specific
transactions. The Parties therefore agree that any communications between the
employees of the Parties that may impact previously agreed upon financial,
economic or legal expectations under this Agreement must be approved by the
authorized individuals of both Parties. The Parties further agree to
periodically meet and/or enter into discussions to identify authorized
individuals as well as take any corrective actions necessary for any past
discrepancies in order to meet appropriate financial expectations for potential
future transactions.

Section 36    Taxes



36.1          Payment of Taxes. Each Party will be responsible for its own
taxes, including Property Taxes on property it owns or leases, Income Taxes on
its business and, any other Taxes incurred by such Party in connection with its
business and with performing its obligations hereunder. Elanco will be
responsible for any Transaction Taxes properly collectible from Elanco under
Applicable Law. Diamond will be responsible for payment of any Transaction Taxes
that are, under Applicable Law, properly borne by Diamond. The calculation of
Taxes shall not include, and Elanco shall not pay, any Taxes that are related to
intra-corporate transfers or intermediate supplies of the Services between
Diamond and its Affiliates or between Diamond's Affiliates and related entities.

36.2          Recoverable Taxes. Each Party shall make all reasonable efforts to
recover any and all VAT (or similar taxes) incurred by it in performing its
obligations under this Agreement. Each Party will pay all unrecoverable VAT (or
similar taxes) unless otherwise agreed in the applicable Supplemental Agreement.
If any Governmental Authority refunds any Transaction Tax to either Party which
the other Party or its Affiliates originally paid to such Party in accordance
with the Section above, or such Party otherwise becomes aware that any such
Transaction Tax was incorrectly and/or erroneously collected from such other
Party or its Affiliates, or such Party otherwise receives an economic benefit
(such as an audit offset) as the result of incorrectly and/or erroneously
receiving such collected Transaction Taxes from such other Party, then such
Party shall promptly remit to such other Party the amount of refund or tax
erroneously or incorrectly collected.

Page 18

 

36.3          Withholding Taxes. If any payments made by the Parties under this
Agreement become subject to withholding taxes under Applicable Laws of any
state, federal, provincial or foreign government, each Party shall be authorized
to withhold such Taxes as are required under Applicable Law, pay such Taxes to
the appropriate Government Authority, and remit the balance due to the other
Party net of such Taxes. The Party paying the taxes to the Government Authority
shall secure and promptly deliver to the other Party an official receipt for
Taxes paid.

36.4          Taxes Due to Relocation of Services. Any Transactional Taxes
assessed on the provision of the Services for a particular site resulting from
Diamond's relocating or rerouting the delivery of Services or Deliverables for
Diamond's convenience to, from or through a location other than the Diamond's
location used to provide the Services as of the Effective Date of the Agreement
shall be borne by Diamond.

36.5          Tax Documents and Information. The Parties agree to fully
cooperate with each other to enable each Party to more accurately determine its
own Tax liability and to minimize such liability to the extent legally
permissible and administratively reasonable. Each Party shall provide and make
available to the other Party any exemption certificates, resale certificates,
information regarding out of state or out of country sales or use of equipment,
materials or services, and any other information reasonably requested by the
other Party to support the provisions of this Section, including the appropriate
organization of invoice formats and supporting documents to allow maximization
of reclamation of VAT and other Transaction Taxes paid by either Party.

36.6          Tax Filings and Audits or Proceedings. Each Party represents,
warrants, and covenants that it will file appropriate tax returns and pay
applicable Taxes owed and arising from or related to the provision of the
Services and Deliverables in applicable jurisdictions.

Section 37    Independent Contractor

37.1          In performing its obligations under this Agreement, Diamond acts
solely as an independent contractor. This Agreement does not create a
partnership, joint venture, or any similar relationship between Elanco and
Diamond. Neither Diamond nor Elanco has any authority:

37.1.1To bind, incur any liability on behalf of, or otherwise commit the other;
or

37.1.2To act in any other manner as agent or representative of the other.

37.2Neither Diamond, its Affiliates, its Subcontractors, nor any of their
Representatives are employees of Elanco for any purpose. Elanco will not
withhold any taxes, pay any Social Security taxes, pay unemployment
compensation, furnish worker's compensation insurance, or provide any employment
benefits for Diamond, its Affiliates, its Subcontractors or any of their
Representatives.

Section 38    Delegation and Assignment

38.1Neither Party may assign its rights or delegate its obligations under the
Agreement except that:

38.1.1Property rights acquired under the Agreement may be freely assigned unless
the Agreement expressly prohibits the assignment.

38.1.2Accounts receivable may be assigned in accordance with Applicable Law.

Page 19

 

38.1.3Diamond may engage one or more Subcontractors to perform its obligations
under the Agreement; however, Diamond will remain fully responsible to Elanco
for the performance of all obligations delegated to the Subcontractor; provided,
however any Subcontractor engaged by Diamond to perform a significant portion of
the Product manufacturing process will require the prior written consent of
Elanco which will not be unreasonably withheld, conditioned or delayed.

38.1.4Either Party may assign any or all of its rights or delegate any or all of
its obligations under the Agreement to any of its Affiliates.

 

38.1.5Either Party may assign its rights and delegate its obligations hereunder,
on condition that the assignee accepts all remaining obligations under the
Agreement, without prior written consent of the other Parties to any successor
entity by way of merger, consolidation, or reorganization or to a purchaser of
all or substantially all of the assets of the assignor to which this Agreement
relates.

Section 39    Severability

39.1If a provision of this Agreement is held to be unenforceable, the other
provisions will remain in effect. If possible, the offending provision will be
modified to the slightest degree necessary to make it enforceable, remaining as
close as possible to the Parties' original intent for the provision. If not
possible, the offending provision will be struck.

Section 40    Contract Interpretation

40.1The meaning of a provision of this Agreement will be considered in context
with other provisions of the Agreement.

40.2The following principles apply to the construction of this Agreement unless
the construction is plainly contrary to the intent of the Parties:

40.2.1"Including" means "including but not limited to."

40.2.2Language that has a generally prevailing meaning is given that meaning
unless the Agreement expressly assigns a different one.

40.2.3Technical terms used in the technical field of the subject of the
Agreement are given their technical meaning.

40.2.4Singular words may be treated as plural and plural words may be treated as
singular.

40.2.5The masculine gender may be treated as feminine, and the feminine gender
may be treated as masculine.

40.2.6In computing any period of time under this Agreement, the day of the act,
event, or default from which the designated period of time begins to run is not
included. If the Agreement specifies that a period is to run for a certain
number of business days, only business days are included in the count, and the
period may not end on any other day.

Section 41    Choice of Law

41.1This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York, excluding its rules on conflict of law.

Page 20

 



Section 42  Survival   



42.1The expiration or termination of this Agreement will not extinguish the
rights of either Party that accrue prior to expiration or termination or any
obligations that extend beyond termination or expiration either by their
inherent nature or by their express terms.

Section 43    No Waiver

43.1No provision of this Agreement is waived unless the waiver is in writing and
signed by the Party granting the waiver.

43.2No delay in exercising any right, power or privilege under this Agreement
will operate to waive completely or partially any present or future exercise of
that right, power or privilege.

Section 44    Notice

44.1Unless specifically directed otherwise in the Agreement, whenever written
notice is required by this Agreement, it must be delivered to address indicated
below by:

44.1.1Certified mail, postage pre-paid, return receipt requested;

44.1.2Hand delivery;

44.1.3Commercial overnight delivery service such as Federal Express or United
Parcel Service;

44.1.4or

44.1.5Electronic mail (and promptly confirmed pursuant to Sections 44.1.2 or
44.1.3).

44.2Either Party may change its address for notices by written notice to the
other.

44.3Notice is effective when received. If delivery of any written notice under
this Agreement cannot be made despite the exercise of diligent efforts, the
requirement to give notice is excused.

Address for Notices to Elanco:


Elanco Animal Health
2500 Innovation Way
Greenfield, IN 46140
Attention: Procurement



Address for Notices to Lilly's Legal Counsel (if required):

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, IN 46285

Attn: General Counsel

 

 

 

 

Page 21

 

 

Address for Notices to Diamond:


Diamond Animal Health, Inc.
2538 S.E. 43rd Street

Des Moines, IA 50317

Attn: President

 

 

Address for Notices to Diamond's Legal Counsel (if required):

William M. Hardin

Osborn Maledon, P.A.

2929 N. Central Avenue,

Suite 2100

Phoenix, AZ 85012

 

 

     

Section 45    Integration and Amendments

45.1This Agreement, its exhibits and attachments are the final, complete and
exclusive expression of all the statements, promises, terms and conditions
within its scope and supersedes any prior written or oral agreements within its
scope. In making the Agreement, neither Party relies on any promise or statement
made by the other Party, other than those contained in the Agreement, its
exhibits or attachments.

45.2          No amendment to this Agreement will be binding on either Party
unless it is in writing and signed by each Party or executed in another manner
expressly provided by this Agreement. Such an amendment does not require the
consent or agreement of any third party, even if the third party is beneficiary
of this Agreement.

45.3In the event of a conflict between the provisions of the exhibits or the
attachments to this Agreement and the provisions of this Agreement itself, the
conflicting provision(s) of the Agreement shall control over the language in the
exhibit or attachments, unless otherwise agreed by the Parties.

   

Page 22

 



 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

 

Section 46  Signatures   



46.1This Agreement is legally binding when, but not until, each Party has
received from the other a counterpart of the Agreement signed by an authorized
Representative. The Parties' representatives may sign separate, identical
counterparts of this document; taken together, they constitute one agreement. A
signed counterpart may be delivered by any reasonable means, including facsimile
or other Electronic transmission.

 

 





  ELI LILLY AND COMPANY   By: [***]   Name: [***]   Title: [***]   Date:
2015.01.14 09:09 -05'00'         DIAMOND ANIMAL HEALTH, INC.   By: /s/ Michael
J. McGinley   Name: Michael J. McGinley   Title: Vice President - Diamond  
Date: 15 Jan 2015

 





Page 23

 

Exhibit A  Definitions

A.1Capitalized Terms

A.1.1"Affiliate" of a Party means any entity that controls, is controlled by, or
is under common control with that Party. One entity is deemed to control the
other if and only if it directly or indirectly:

A.1.1.1Owns more than fifty percent (50%) of the equity in the other; or

A.1.1.2Controls more than fifty percent (50%) of the voting rights of the other.

A.1.2"Agreement" includes the Master Agreement and any Supplemental Agreements.

A.1.3"Applicable Law" means any statute, law, treaty, rule, code, ordinance,
regulation, permit, interpretation, certificate, judgment, decree, injunction,
writ, order, subpoena, or like action of a Governmental Authority that applies,
as the context requires to: (i) the Agreement; (ii) the performance of
obligations or other activities related to the Agreement; and (iii) a Party or a
Party's Affiliates (if any).

A.1.4"Biological Assets" shall have the meaning as defined in the APA.

A.1.5"Cattle Vaccine Products" shall have the meaning as defined in the APA.

A.1.6"Claim" includes claims, demands, lawsuits, administrative proceedings or
similar actions.

A.1.7"Compensation" means: (i) the amount of compensation set forth in any
Supplemental Agreements; plus (ii) to the extent another term of the Agreement
expressly requires Elanco to bear (or to reimburse Diamond for) a particular
cost of Diamond's performance of an obligation under the Agreement, an amount
equal to Diamond's actual cost to perform that obligation.

A.1.8"Confidential Information" means information deemed confidential or
proprietary by a Party to the Agreement (the "disclosing Party"), including
information deemed confidential or proprietary by virtue of the disclosing
Party's obligations to another Person, that may be disclosed to, acquired by or
on behalf of, the other Party (the "acquiring Party"). The status of information
as Confidential Information is not affected by the means of acquisition or
disclosure. For example, Confidential Information may be acquired by written,
oral, or electronic communication; directly from the disclosing Party's
Representative or independent contractor, or indirectly through one or more
intermediaries; or by visual observation. Similarly, acquisition or disclosure
of information may be either intentional or inadvertent without affecting its
status as Confidential Information. Notwithstanding anything to the contrary in
this Agreement, Confidential Information does not include any information that:

A.1.8.1Is generally known to the public or becomes generally known to the public
by means other than a breach by the acquiring Party of a contractual, legal, or
fiduciary duty of confidentiality owed to the disclosing Party, its Affiliates,
its Subcontractors (if applicable), or any of their Representatives;

A.1.8.2The acquiring Party lawfully possessed before acquiring it as a result of
this Agreement;

Page 24

 

A.1.8.3Is or becomes available to the acquiring Party on a nonconfidential basis
from a third person that is not bound by any contractual, legal, or fiduciary
duty of confidentiality to the disclosing Party, to its Affiliates, or to the
Representatives of the disclosing Party or its Affiliates; or

A.1.8.4Is developed entirely by Representatives of the acquiring Party without
use of or reference to the disclosing Party's Confidential Information.

A.1.9"Confirmatory Testing" means the selection of a biological product for
inspection and testing by a Regulatory Agency for purity, safety, potency or
efficacy, including but not limited to testing pursuant to 9 C.F.R. Part 113.6.

A.1.10"Control" means, with respect to any material, information, or
intellectual property right, that a Party owns or has a license to such
material, information, or intellectual property right and has the ability to
grant to the other Party access, a license, or a sublicense (as applicable) to
such material, information, or intellectual property right on the terms and
conditions set forth herein without violating the terms of any agreement or
other arrangement with any Third Party existing at the time such Party would be
first required hereunder to grant to the other Party such access, license, or
sublicense.

A.1.11"Deliverables" means any materials, articles, substances, models, samples,
software, data, records, reports, notices, documents, photographs, video
recordings, audio recordings, drawings, designs, specifications, information and
the like (whether physical, Electronic, magnetic or other form) that Diamond is
specifically obligated to furnish Elanco or that are identified as Deliverables
in this Agreement.

A.1.12"Diamond Pre-Existing Know-How" means all Know How (excluding any
published Diamond Patent Rights) that is Controlled as of the Effective Date or
is developed outside the scope of this Agreement by Diamond and/or its
Affiliates and is reasonably necessary or useful for the manufacture of the
Product(s). For clarity, the use of "Affiliate" in this definition shall exclude
any Third Party that becomes an Affiliate due to such Third Party's acquisition
of Diamond except as provided in Section 38.

A.1.13"Diamond Developed Know-How" means all Know How (excluding any published
Diamond Patent Rights) that is Controlled during the term of this Agreement by
Diamond and/or its Affiliates, is reasonably necessary or useful for the
manufacture of the Product(s) and is made by or on behalf of Diamond or its
Affiliate in the course of performing Diamond's obligations or exercising
Diamond's rights under this Agreement. For clarity, the use of "Affiliate" in
this definition shall exclude any Third Party that becomes an Affiliate due to
such Third Party's acquisition of Diamond except as provided in Section 38.

A.1.14"Diamond Patent Rights" means the Diamond Pre-Existing Patent Rights and
the Diamond Developed Patent Rights.

A.1.15"Diamond Pre-Existing Patent Rights" means all patents and patent
applications that are Controlled as of the Effective Date or are developed
outside the scope of this Agreement by Diamond and/or its Affiliates and are
necessary or useful for the manufacture of the Product, including: (i) all
substitutions, divisions, continuations, continuations-in-part thereof and
requests for continued examination of any of the foregoing, (ii) all patents
issued from any of the foregoing patent applications, (iii) all reissues,
renewals, registrations, confirmations, re-examinations, extensions, and
supplementary protection certificates of any of the foregoing, and (iv) all
foreign equivalents of any of the foregoing. For clarity, the use of "Affiliate"
in subclause (a) of this definition shall

Page 25

 

exclude any Third Party that becomes an Affiliate due to such Third Party's
acquisition of Diamond except as provided in Section 38.

A.1.16"Diamond Developed Patent Rights" means all patents and patent
applications that are Controlled during the term of this Agreement by Diamond
and/or its Affiliates, are necessary or useful for the manufacture of the
Product and are made by or on behalf of Diamond or its Affiliate in the course
of performing Diamond's obligations or exercising Diamond's rights under this
Agreement, including: (i) all substitutions, divisions, continuations,
continuations-in-part thereof and requests for continued examination of any of
the foregoing, (ii) all patents issued from any of the foregoing patent
applications, (iii) all reissues, renewals, registrations, confirmations,
re-examinations, extensions, and supplementary protection certificates of any of
the foregoing, and (iv) all foreign equivalents of any of the foregoing. For
clarity, the use of "Affiliate" in subclause (a) of this definition shall
exclude any Third Party that becomes an Affiliate due to such Third Party's
acquisition of Diamond except as provided in Section 38.

A.1.17"Diamond Pre-Existing Technology" means the Diamond Pre-Existing Patent
Rights and Diamond Pre-Existing Know-How.

A.1.18"Diamond Developed Technology" means the Diamond Developed Patent Rights
and Diamond Developed Know-How.

A.1.19"Diamond Technology" means the Diamond Pre-Existing Technology and the
Diamond Developed Technology.

A.1.20"Elanco Know-How" shall mean all Know-How (excluding any published Elanco
Patent Rights) that is (a) Controlled as of the Effective Date or thereafter
during the term of this Agreement by Elanco or its Affiliate and is reasonably
necessary or useful for the research, development, use, importation or sale of
the Elanco Biological Asset(s) as defined in the Asset Purchase and License
Agreement between Diamond and Elanco effective June 17, 2013 ("APA") or
Product(s) in the Field, including any such Know-How made by or on behalf of
Elanco or its Affiliates or sublicensees in the course of performing Elanco's
obligations or exercising Elanco's rights under this Agreement. For clarity, the
use of "Affiliate" in this definition shall exclude any Third Party that becomes
an Affiliate due to such Third Party's acquisition of Elanco except as provided
in Section 38.

A.1.21"Elanco Patent Rights" means all patents and patent applications that:

a)are Controlled as of the Effective Date or thereafter during the term of this
Agreement by Elanco and/or its Affiliates and are necessary or useful for the
research, development, importation, offer for sale or sale in the Field of the
Elanco Biological Asset(s) or Product, including: (i) all substitutions,
divisions, continuations, continuations-in-part thereof and requests for
continued examination of any of the foregoing, (ii) all patents issued from any
of the foregoing patent applications, (iii) all reissues, renewals,
registrations, confirmations, re-examinations, extensions, and supplementary
protection certificates of any of the foregoing, and (iv) all foreign
equivalents of any of the foregoing; or

b)without limiting subclause (a) and for the avoidance of doubt, claim
inventions that are conceived or reduced to practice (whether solely or jointly)
by or on behalf of Elanco or its Affiliates, in each case pursuant to performing
Elanco's obligations or exercising Elanco's rights under this Agreement.

Page 26

 

For clarity, the use of "Affiliate" in subclause (a) of this definition shall
exclude any Third Party that becomes an Affiliate due to such Third Party's
acquisition of Elanco except as provided in Section 11.6.

A.1.22"Elanco Technology" means the Elanco Patent Rights and Elanco Know-How.

A.1.23"Electronic" relates to technology having electrical, digital, magnetic,
wireless, optical, electromagnetic, or similar capabilities.

A.1.24"Fault" means any act or omission of gross negligence; or willful, wanton,
or intentional misconduct.

A.1.25"Field" shall have the meaning as defined in the APA."Governmental
Authority" means: (i) any national, federal, state, or local government entity,
authority, agency, instrumentality, court, tribunal, regulatory commission or
other body, either foreign or domestic, whether legislative, judicial,
administrative or executive; and (ii) any arbitrator to whom a dispute has been
presented under government rule or by agreement of the Parties with an interest
in such dispute.

A.1.26"Force Majeure" means any extraordinary, unexpected and unavoidable event,
including, without limitation, acts of God, floods, fires, riots, terrorism,
war, accidents, labor disturbances, breakdown of plant or equipment, lack or
failure of transportation facilities, unavailability of equipment, sources of
supply or labor, raw materials, power or supplies, infectious diseases of
animals, or by the reason of any law, order, proclamation, regulation,
ordinance, demand or requirement of the relevant government or any sub-division,
authority or representative thereof (provided that in all such cases the Party
claiming relief on account of such event can demonstrate that such event was
extraordinary, unexpected and unavoidable by the exercise of reasonable care).

A.1.27"Intellectual Property" means all inventions, original expressions of
ideas embodied in a tangible form, copyrights, trademarks, trade secrets,
information, know-how, and the like that are afforded (or may be afforded upon
action by a Governmental Authority, such as the United States Patent Office)
Intellectual Property Rights.

A.1.28"Intellectual Property Rights" means the property rights or quasi-property
rights afforded by patents, copyrights, trademarks, or trade secrets; publicity
rights; privacy rights; and moral rights (such as the rights of attribution and
integrity).

A.1.29"Know-How" shall mean any and all formulae, processes, trade secrets,
technologies, know-how, inventions, improvements, discoveries and claims
(including confidential data and Confidential Information), whether patentable
or unpatentable, including, without limitation, synthesis, preparation, recovery
and purification processes and techniques, control methods and assays, chemical
data, toxicological and pharmacological data and techniques, clinical data,
medical uses, product forms and product formulations and specifications.

A.1.30"Loss" includes losses, damages, costs, or expenses (including interest,
penalties, reasonable attorney or accounting fees, and expert witness fees)
recoverable at law or in equity, whether sounding in contract, tort, strict
liability or other theory.

A.1.31"Master Agreement" means the body of the document this exhibit is attached
to and all of its exhibits, excluding any Supplemental Agreements.

A.1.32"Person" includes an individual or a partnership, corporation,
association, limited liability company or other form of organization.

Page 27

 

A.1.33"Product" shall have the meaning as defined in the APA.

A.1.34"Product Specifications" means the specifications of the Products as
defined by the USDA.

A.1.35"Pro Forma Invoice" means an invoice that will not be processed for
payment by Elanco's accounts payable department, but rather is used for customs
entry only and contains "value for customs purposes only". A Pro Forma Invoice
should not contain payment terms, or a payment date.

A.1.36"Project" means the collection of all the Services and Deliverables
Diamond is required to furnish under a particular Supplemental Agreement.

A.1.37"Proposal" means a proposed Supplemental Agreement.

A.1.38"Record" means information of any type (including text, data, code,
images, and sound) that is either:

A.1.38.1Recorded on paper or other tangible medium; or

A.1.38.2Recorded on an Electronic medium and retrievable in a perceivable form.

A.1.39"Registration" means a marketing authorization, product license or permit
issued for a given Product or by a Regulatory Agency.

A.1.40"Regulatory Agency" means, any governmental authority that regulates
Products, including but not limited to U.S. Department of Agriculture (USDA)
Center for Veterinary Biologics; or any counterparts thereof in jurisdictions
outside of the USA.

A.1.41"Representative" means an employee, officer, director, or agent.

A.1.42"Reprocess" means making any modifications after all the ingredients that
make up the serial have been combined according to the procedures indicated in
Diamond's outline of production and the product is in its final form and
composition.

A.1.43"Services" means the particular services that Diamond is obligated to
furnish Elanco or that are identified as Services in the Agreement.

A.1.44"Subcontractor" means any Person that performs any of the obligations of
Diamond under this Agreement, whether in privity to Diamond or in privity to
another Subcontractor.

A.1.45"Tax" or "Taxes" means all taxes, levies, or other like assessments,
charges, fees, including, without limitation, income, gross receipts, excise, ad
valorem, property, goods and services, value added ("VAT"), import, export,
sales, use, license, payroll, franchise and privilege taxes or other taxes,
fees, duties, charges, levies, or assessments of any kind whatsoever (whether
payable directly or by withholding), together with any interest and any
penalties, additions to tax or additional amounts, imposed by state, federal,
provincial or foreign government or any subdivision or agency thereof. "Income
Tax" means all Taxes (including franchise and privilege taxes) based upon or
measured by income or gross receipts over a period of time, including
withholding Taxes imposed in lieu of Income Taxes. "Transaction Tax" means all
services, VAT, sales, use, transaction-based gross receipts, COFINS, ISS, PIS,
China Business Tax and other similar Taxes arising in connection with Diamond's
charges to Elanco under this Agreement or a particular transfer of property,
goods or services. "Property Tax" means real and personal property ad valorem
Taxes and any other Taxes imposed on a periodic basis and measured by the level
of any item. "Import or Export Tax" means any import, export, withholding and

Page 28

 

similar Taxes related to the importation or exportation of any goods or
services, Deliverables or Work Product performed under this Agreement.

A.1.46"Technology" shall have the meaning as defined in the APA.

A.1.47"Third Party" means any entity, including any natural person, other than
Diamond or Elanco and their respective Affiliates.

A.1.48"Trade Secret" means any information that satisfies the definition of
"trade secret" established in either: (i) the Economic Espionage Act of 1996,
18 U.S.C. §§ 1831-1839, § 1839(3); or (ii) the Indiana Uniform Trade Secrets
Act, Ind. Code § 24-2-3.

A.1.49"Vendor" means Supplier for purposes of the Vendor Privacy and Security
Standard.

A.1.50"Supplemental Agreement" is a contractual commitment meeting the
requirements for a Supplemental Agreement set forth in this Agreement, executed
by both Elanco and Diamond, that engages Diamond to furnish Elanco specified
Deliverables.

Page 29

 

Exhibit B  Example Supplemental Agreement

This exhibit shows an example the form that will be used to write Supplemental
Agreements under this Master Agreement. Instructions for completing the form are
shown in italics.

 

B.1Parties and Master Agreement

B.1.1Eli Lilly and Company is an Indiana, US Company, operating through its
Elanco Animal Health division ("Elanco").

B.1.2Diamond Animal Health, Inc.is an Iowa, US Corporation ("Diamond").

B.1.3This Supplemental Agreement is subject to the Master Agreement between the
Parties effective ________.

B.1.4Capitalized words that appear in this Supplemental Agreement are defined in
the Master Agreement.

B.2Project / product Information

Fill in the blanks.

B.2.1[Insert detailed description of all Services and Products including
milestones and deadlines, including the start date and the projected end date.]

Diamond will manufacture and supply Product which meets the Product
Specifications attached to this Supplemental Agreement as Appendix B: Product
Specifications. Diamond will manufacture Product for Elanco at its facility(ies)
in [insert identifying information about facility].

Diamond will manufacture and supply Product to Elanco as described in this
Supplemental Agreement, the MRD, the Quality Agreement and the Master Agreement.

Elanco supplied materials: (insert specific items)

Diamond supplied materials: (insert specific items)

B.2.2[Parties' responsibilities]

B.3Orders

B.4Inventory Control

B.5Yield

B.6Product Approval

B.7Shipping

B.8Deliverables

[Insert detailed specifications of all Deliverables, including timelines for
Delivery.]

B.9Compensation

Diamond's entire Compensation for complete performance of this Project is set
forth in this section. See the Master Agreement for additional explanation.

Page 30

 

B.10Signatures

B.10.1This Supplemental Agreement is legally binding when, and not until, each
Party has executed it in a manner allowed by the Master Agreement.

 

ELI LILLY AND COMPANY DIAMOND ANIMAL HEALTH, INC.

 

By: (Example only. Not intended to be signed.)

 

Printed Name: ___________________________

 

Title: ___________________________________

 

Date: __________________________________

 

By: (Example only. Not intended to be signed.)

 

Printed Name: ___________________________

 

Title: ___________________________________

 

Date: __________________________________

Page 31

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Exhibit C  Insurance

C.1Required Policies

C.1.1Diamond will maintain, or will cause its Affiliates and Subcontractors to
maintain, all insurance policies described in Table C-1 (below) covering all
activities related to this Agreement on the part of Diamond, its Affiliates, its
Subcontractors, their respective Representatives.

C.1.2Diamond will maintain umbrella liability insurance of no less than $[***]
following form with the policies required by Table D-1.

C.1.3Each policy other than workers' compensation policies will name Elanco as
an additional insured.

C.1.4Diamond shall be responsible for payment of all deductibles or retentions.

C.2Certificates of Insurance

C.2.1Diamond will cause the underwriter of each policy to furnish Elanco a
certificate of insurance for each insurance policy required by this exhibit. The
certificate will contain the insurer's assurance that it will endeavor to notify
Elanco at least thirty (30) days in advance of canceling the policy. Such
certificates must be furnished to Elanco before Diamond begins performance under
this Agreement and again upon renewal or replacement of any policy required by
this exhibit.

Page 32

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.



Table D-1

[***] [***] [***]

 

Page 33

 

Exhibit D  Example Localization Agreement

D.1.1[Lilly Affiliate] is an Affiliate of Eli Lilly and Company.

D.1.2[Diamond Affiliate] is an Affiliate of Diamond.

D.1.3This Supplemental Agreement/Localization Agreement forms an independent
agreement between [Lilly Affiliate] and [Diamond Affiliate] incorporating the
terms and conditions of the [Name of Master Agreement] between Eli Lilly and
Company and Diamond. Any references to Lilly or Diamond in the [Name of Master
Agreement] shall be deemed to refer to [Lilly Affiliate] or Diamond Affiliate
respectively. All rights and obligations of Lilly in the [Name of Master
Agreement] shall apply to Lilly Affiliate and all rights and obligations of
Diamond shall apply to Diamond Affiliate. The parties agree that this agreement
shall terminate at the same time as termination or expiration of the [Name of
Master Agreement] between Eli Lilly and Company and Diamond.

 

[Insert any additional applicable local laws or requirements that are not
covered or needs to be different from the master agreement]

 

[Insert Signature Blocks]

 

 

 

 

 

 

 

 

 

 

 

Page 34